— Appeal by the People from an order of the Supreme Court, Queens County (Leahy, J.), dated January 13,1982, which granted that part of defendant’s motion which was to dismiss the indictment against her. Order reversed, on the law, motion denied insofar as it was to dismiss the indictment, indictment reinstated, and matter remitted to the Supreme Court, Queens County, for further proceedings. The evidence before the Grand Jury was legally sufficient to establish that the defendant committed the offenses set forth in the indictment (see CPL 190.65, subd 1); and the Assistant District Attorney’s instructions sufficiently apprised the Grand Jury of the necessary elements of the counts charged (see People v Calbud, Inc., 49 NY2d 389). Dismissal of the indictment was therefore unwarranted. Laser, J. P., Gulotta, Weinstein and Rubin, JJ., concur.